Citation Nr: 0426238	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had verified active military service from 
September 1959 to August 1963.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for injury to the 
eyes.  


FINDING OF FACT

The evidence does not include a medical opinion that current 
residuals of an injury to the eyes resulted from an in-
service event.  


CONCLUSION OF LAW

Residuals of an injury to the eyes were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received a VA eye examination and medical opinion 
in May 2003.  The veteran and his representative filed 
several lay statements with the RO, and the veteran provided 
sworn testimony at a May 2004 video hearing before the Board.  

The RO's December 2003 letter, the January 2003 statement of 
the case, and the February 2003 and July 2003 supplemental 
statements of the case informed the veteran of applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The RO's December 2003 notice letter technically informed the 
veteran that he had 30 days in which to respond, but in the 
nine months since December 2003, the veteran has presented 
additional medical records and lay statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 30 days after 
the December 2003 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for residuals of an injury 
to the eyes

For the veteran to establish service connection for residuals 
of an injury to the eyes, the evidence must demonstrate that 
residuals of an injury to the eyes were contracted in the 
line of duty coincident with military service, or if pre-
existing such service, were aggravated therein.  38 U.S.C.A. 
§§ 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  To establish 
direct service connection, the veteran must present evidence 
of current residuals of an injury to the eyes, show in-
service manifestation of an injury to the eyes, and provide a 
medical opinion relating current residuals of an injury to 
the eyes to the in-service manifestation of the injury to the 
eyes.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran has shown that he has a current eye disability.  
A valid claim requires proof of a present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  At the 
May 2003 VA eye examination, the diagnoses included early 
senile cataracts in both eyes with good visual acuity with 
correction to 20/20 in both eyes; early epiretinal membrane 
cellophane maculopathy in the left eye; and chronic 
blepharitis in both eyes, mild.  

Service connection is not in order because service medical 
records show no in-service diagnosis or treatment for an eye 
injury and because the evidence includes no medical opinion 
that current residuals of an injury to the eyes resulted from 
an in-service event.  

Although a March 1960 service medical record documents a 
first-degree burn to both arms and the face as a result of a 
stove explosion, no service medical record documents any eye 
injury or treatment.  The veteran's eyes were normal at the 
September 1959 induction examination, when visual acuity was 
20/20 in each eye.  The veteran's eyes were still normal, 
after the explosion, at a May 1960 reenlistment examination 
and at an August 1963 separation examination.  The May 2003 
VA physician reviewed all the available medical records and 
opined that the veteran had no eye disabilities that resulted 
from the March 1960 stove explosion.  

In the absence of the needed medical opinion, the veteran 
cannot prevail in his claim.  To establish service 
connection, the veteran must provide a nexus opinion by a 
medical professional that current residuals of an injury to 
the eyes resulted from an in-service event.  Hickson, 12 Vet. 
App. at 253.  

The evidence is against the claim, and entitlement to service 
connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 
(1990).  


ORDER

Entitlement to service connection for residuals of an injury 
to the eyes is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



